Citation Nr: 0729714	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-10 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from February 1942 to March 
1945.  He died in December 2001, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision rating 
decision by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The death certificate shows that the veteran died in 
December 2001 and that the immediate cause of death was 
pulmonary edema due to or as a consequence of CHF (Congestive 
Heart Failure).

2.  At the time of his death, the veteran was service-
connected for residuals of a shrapnel wound to the right 
chest with partial pneumothorax, rated 40 percent disabling; 
a moderately severe shrapnel wound of muscle group XI (right 
leg), rated 20 percent disabling; residuals of a shrapnel 
wound to the liver with retained foreign body, rated 10 
percent disabling; and scars of the lip, ear, forearms, and 
right posterior chest, rated noncompensably disabling.  

3.  Competent medical evidence does not show that the veteran 
suffered from pulmonary edema or congestive heart failure 
which can be related to his period of service.

5.  None of the veteran's service-connected disabilities 
caused or contributed to his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002); 
38 C.F.R. § 3.312 (2006).

2.  The required conditions for eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 have not 
been met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. 
§ 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that service connection for the cause 
of the veteran's death is warranted because the shrapnel 
wounds that the veteran sustained in service, resulting in a 
partial pneumothorax, a retained foreign body in the liver, 
and various scars, contributed to the pulmonary edema which 
caused his death.

At the time of his death, the veteran was service-connected 
for residuals of a shrapnel wound to the right chest with 
partial pneumothorax, rated 40 percent disabling; a 
moderately severe shrapnel wound of muscle group XI (right 
leg), rated 20 percent disabling; residuals of a shrapnel 
wound to the liver with retained foreign body, rated 10 
percent disabling; and scars of the lip, ear, forearms, and 
right posterior chest, rated noncompensably disabling.  The 
veteran's death certificate shows that the veteran died in 
December 2001 and that the immediate cause of death was 
pulmonary edema due to or as a consequence of CHF (Congestive 
Heart Failure).
 
Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse from a service-connected or 
compensable disability under 38 U.S.C.A. § 1310 and 38 C.F.R. 
§ 3.312.  To establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the 
principal, or primary, cause of death, or that it was a 
contributory cause of death under 38 C.F.R. § 3.312(a).  For 
a service-connected disability to be the principal cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  

A contributory cause of death is defined as inherently not 
related to the principal cause under 38 C.F.R. § 3.312(c).  
For a service-connected disability to constitute a 
contributory cause, it must be shown that it "contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of 
death."  Id.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection. 

In its review of the record, the Board must determine whether 
the evidence supports the claim or if it is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The appellant's claim fails because there is no competent 
evidence of a nexus between any disorder incurred in or 
aggravated by service and a principal or contributory cause 
of the veteran's death.  While the appellant has suggested 
that the veteran's service-connected shrapnel wound injuries 
were a contributory cause of his death, as a lay person, she 
has no competence to give a medical opinion on the etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The only medical evidence on this point does not support the 
claim.  A medical opinion provided in 2005 noted that "there 
is no reason to implicate a well-healed perforation of his 
chest resulting in a pneumothorax as the cause of chronic 
heart failure."  With regard to the service-connected liver 
injury, the physician noted that "[t]his would not cause any 
problems and would bear no relationship to his chronic atrial 
fibrillation or to pulmonary edema."  The physician 
concluded that "[i]t is less likely than not that the 
veteran's service-connected shell fragment wound of the chest 
with a partial pneumothorax and a non-existent liver 
condition other than a retained foreign body was related to 
his chronic atrial fibrillation or to pulmonary edema."  

A February 2007 medical opinion reiterated these conclusions 
and provided further evidence against the claim.  The 2007 
physician stated that "there is no evidence of any condition 
related to the shrapnel wound to his liver that would have 
led to his death."  The physician also concluded that 
"[r]egarding his lung injury there is no medical evidence to 
support that his injury from 57 years earlier caused 
pulmonary edema or congestive heart failure."

The 2007 physician explained that "[i]t is more likely that 
his other medical problems, the prior CVA [stroke], dementia, 
htn [hypertension], and leg contracture that occurred in the 
later part of his life led to his debilitated state that 
resulted in his respiratory distress and ultimately his 
death."  The medical opinion was that "it is less likely as 
not" that his service-connected disabilities were either the 
immediate or underlying cause of death or were etiologically 
related or that they contributed substantially or materially 
to cause death, or combined to cause death, or aided or lent 
assistance to the production of death.  Both the 2005 and 
2007 physicians provided their opinions in connection with a 
review of the claims folders.  Because these opinions were 
based on a review of the entire medical history and because 
the physicians provided rationales for their opinions, the 
Board finds these two medical opinions to be highly probative 
and persuasive.

In sum, the preponderance of the evidence is against the 
claim of service connection for the cause of the veteran's 
death.  

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a service person) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power. 38 
U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. § 3.807 (2000).  
As noted above, the veteran died many years after service as 
a result of medical conditions that are in no way connected 
with service.  Since service connection has not been 
established for the cause of the veteran's death, it follows 
that the appellant is not entitled to the Dependents' 
Educational Assistance on this basis.  Furthermore, at the 
time of the veteran's death, he was not in receipt of a total 
and permanent disability evaluation due to service-connected 
disability; therefore, the appellant would not be entitled on 
this basis either.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of letters dated in 
December 2003 and May 2005.  Although these letters were 
issued after the initial adjudication of the claim in 2002, 
the case was subsequently readjudicated, most recently in a 
May 2007 supplemental statement of the case.  

Further, a January 2007 notice letter explained the 
assignment of disability ratings and effective dates, prior 
to the readjudication of the claim via a supplemental 
statement of the case in May 2007.  Regardless, such 
explanation is moot, given that service connection for the 
cause of the veteran's death is denied in this case.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, there can 
be no possibility of any prejudice to the veteran under the 
holding in Dingess.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records have been associated with 
the claims folders.  Likewise, private treatment records, 
including medical records from the private care facility 
where the veteran spent the last years of his life, have been 
associated with the claims folders.  This case was remanded 
by the Board in 2005 and again in 2006 for further 
development, specifically, the development of VA medical 
opinions.  

The appellant has not identified any additional available 
evidence which is pertinent to the claims on appeal where 
reasonable efforts have not been made to associate it with 
the claims folders.  The Board therefore finds that VA has 
satisfied its duty to notify and assist.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C.A. Chapter 35 (West 2002) is also denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


